DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the portion is a first portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there are multiple portion recited in claim 21.  For purposes of compact prosecution, this is assumed to read, “the portion  of the encapsulation material is a first portion.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-5,7,10-12,15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken’844 (US PGPub 2014/0151844) in view of Alexander (US PGPub 2017/0104478), as further evidenced by Summerfelt (US PGPub 2020/0203290).
Regarding claim 1, Steeneken’844 discloses in Fig. 2 (see Figs. 4a-f form method of manufacturing), 
a wafer substrate (420, para. [0023]) including a first region (204, para. [0020]) and a second region (202, para. [0020]), the first region defining at least a portion of at least one first transistor, the second region defining at least a portion of at least one second transistor (para. [0020]: each region comprises power transistors, CMOS transistors, etc.); 
an isolation area (240, para. [0020]:  including material as described below in para. [0030]) located between the first region and the second region; 
an electrode coupled to the first region (Fig. 4e-f, para. [0023-0024]:  in all regions, further metallic layer on metallic backplate etch mask layer 430 for electrical/thermal contact); and 
an encapsulation material (para. [0030]:  polyimide, epoxy, and silicone are recognized encapsulation materials), the encapsulation material including a first portion located within the isolation area (Figs. 4d-f, within trench 440), and a second portion extending from the first portion to at least a portion of an edge of the electrode (Fig. 4f, portion outside the trench and overlapping electrode on 430).
Steeneken’844 appears not to explicitly disclose that the electrode is coupled to at least one terminal of the at least one first transistor contacting the first region of the wafer substrate; and there is at least one terminal of the at least one second transistor contacting the second region of the wafer substrate.
Alexander discloses in Fig. 6, device terminals comprising highly doped regions at the surface of and embedded within a wafer substrate (P+ for ohmic contact to the wafer body/base and N+ for contact to the emitter and collector, both at both the front side and back side of the wafer).  For further evidence, see Summerfelt, which discloses in Fig. 1B and para. [0019-0020], back side metal layers added after removing the diffusion barrier (111) and trench filling encapsulation (110) for electrical substrate contact.  Like the vertical transistor of Alexander, the body of the wafer substrate provides a device terminal benefitting from external contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide doped device terminals, as in Alexander (as evidenced by Summerfelt), in Steeneken’844 for improved electrode contact.  In so doing, the electrode is coupled to at least one terminal of the at least one first transistor contacting the first region of the wafer substrate; and there is at least one terminal of the at least one second transistor contacting the second region of the wafer substrate.
Regarding claim 2, Steeneken’844 further discloses that the isolation area is a first isolation area, and the wafer substrate includes a third region (206, para. [0020]), the third region defining at least a portion of at least one third transistor, the semiconductor device further comprising: 
a second isolation area (242, para. [0020]) located between the first region (204) and the third region (206), 
wherein the encapsulation material includes a third portion located within the second isolation area.
Regarding claim 3, Steeneken’844 as combined further discloses that the electrode is a first electrode; and 
a second electrode (further metallic layer on the second region of the wafer substrate on metallic backplate etch mask layer 430 for electrical/thermal contact) coupled to the at least one terminal of the at least one second transistor.
Regarding claim 4, Steeneken’844 further discloses that the second portion includes a portion that extends between the edge of the first electrode and an edge of the second electrode (Fig. 4f).
Regarding claim 5, Steeneken’844 further discloses a backplate including a first region and a second region, the first region of the backplate (Fig. 4e, para. [0023-0024]:  metallic backplate etch mask layer 430) contacting the first region of the wafer substrate, the second region of the backplate contacting the second region of the wafer substrate.
Regarding claim 7, Steeneken’844 therein discloses that the encapsulation material includes a molding material (para. [0030]:  polyimide, epoxy, and silicone are recognized molding materials).
Regarding claim 10, Steeneken’844 discloses in Fig. 2 (see Figs. 4a-f form method of manufacturing), 
a wafer substrate (420, para. [0023]) including a first region (204, para. [0020]) and a second region (202, para. [0020]), the first region defining at least a portion of at least one first transistor, the second region defining at least a portion of at least one second transistor (para. [0020]: each region comprises power transistors, CMOS transistors, etc.); 
a backplate including a first region and a second region, the first region of the backplate (Fig. 4e, para. [0023-0024]:  in all regions, further metallic layer on metallic layer 230 for electrical/thermal contact) contacting the first region of the wafer substrate, the second region of the backplate contacting the second region of the wafer substrate;
an electrode contacting the first region of the wafer substrate (Fig. 4e-f, para. [0023-0024]:  in all regions, further metallic layer on metallic backplate etch mask layer 430 for electrical/thermal contact);
an isolation area (240, para. [0020]:  including material as described below in para. [0030]) located between the first region of the wafer substrate and the second region of the wafer substrate; and 
an encapsulation material (para. [0030]:  polyimide, epoxy, and silicone are recognized encapsulation materials), the encapsulation material including a first portion located within the isolation area (Figs. 4d-f, within trench 440), and a second portion extending from the first portion to at least a portion of an edge of the electrode (Fig. 4f, portion outside the trench and overlapping electrode on 430).
Steeneken’844 appears not to explicitly disclose that the electrode is coupled to a terminal of the at least one first transistor, the terminal contacting the first region of the wafer substrate.
Alexander discloses in Fig. 6, device terminals comprising highly doped regions at the surface of and embedded within a wafer substrate (P+ for ohmic contact to the wafer body/base and N+ for contact to the emitter and collector, both at both the front side and back side of the wafer).  For further evidence, see Summerfelt, which discloses in Fig. 1B and para. [0019-0020], back side metal layers added after removing the diffusion barrier (111) and trench filling encapsulation (110) for electrical substrate contact.  Like the vertical transistor of Alexander, the body of the wafer substrate provides a device terminal benefitting from external contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide doped device terminals, as in Alexander (as evidenced by Summerfelt), in Steeneken’844 for improved electrode contact.  In so doing, the electrode is coupled to a terminal of the at least one first transistor, the terminal contacting the first region of the wafer substrate.
Regarding claim 11, Steeneken’844 further discloses that the electrode is a first electrode; and 
a second electrode (further metallic layer on the second region of the wafer substrate on metallic backplate etch mask layer 430 for electrical/thermal contact) coupled to a terminal of the at least one second transistor, the terminal contacting the second region of the wafer substrate.
Regarding claim 12, Steeneken’844 further discloses that the second portion includes a portion that extends between the edge of the first electrode and an edge of the second electrode (Fig. 4f).
Regarding claim 15, Steeneken’844 therein discloses that the encapsulation material includes a molding material (para. [0030]:  polyimide, epoxy, and silicone are recognized molding materials).
Regarding claim 21, Steeneken’844 discloses in Fig. 2 (see Figs. 4a-f form method of manufacturing), 
a wafer substrate (420, para. [0023]) including a first region (204, para. [0020]) and a second region (202, para. [0020]), the first region defining at least a portion of at least one first transistor, the second region defining at least a portion of at least one second transistor (para. [0020]: each region comprises power transistors, CMOS transistors, etc.); 
an isolation area (240, para. [0020]:  including material as described below in para. [0030]) located between the first region and the second region; 
an electrode coupled to the first region (Fig. 4e-f, para. [0023-0024]:  in all regions, further metallic layer on metallic backplate etch mask layer 430 for electrical/thermal contact); and 
an encapsulation material (para. [0030]:  polyimide, epoxy, and silicone are recognized encapsulation materials), the encapsulation material including a portion located within the isolation area (Figs. 4d-f, within trench 440).
Steeneken’844 appears not to explicitly disclose that the electrode is coupled to at least one terminal of the at least one first transistor at least partially embedded the first region of the wafer substrate; and there is at least one terminal of the at least one second transistor at least partially embedded in the second region of the wafer substrate.
Alexander discloses in Fig. 6, device terminals comprising highly doped regions at the surface of and embedded within a wafer substrate (P+ for ohmic contact to the wafer body/base and N+ for contact to the emitter and collector, both at both the front side and back side of the wafer).  For further evidence, see Summerfelt, which discloses in Fig. 1B and para. [0019-0020], back side metal layers added after removing the diffusion barrier (111) and trench filling encapsulation (110) for electrical substrate contact.  Like the vertical transistor of Alexander, the body of the wafer substrate provides a device terminal benefitting from external contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide doped device terminals, as in Alexander (as evidenced by Summerfelt), in Steeneken’844 for improved electrode contact.  In so doing, the electrode is coupled to at least one terminal of the at least one first transistor at least partially embedded the first region of the wafer substrate; and there is at least one terminal of the at least one second transistor at least partially embedded in the second region of the wafer substrate.
Regarding claim  22, Steeneken’844 therein discloses that the portion of the encapsulation material is a first portion, and the encapsulation material includes a second portion extending from the first portion to at least a portion of an edge of the electrode (Fig. 4f, portion outside the trench and overlapping electrode on 430).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken’844 in view of Alexander as evidenced by Summerfelt, and further in view of Nakagawa (Ch. 8, "Power IC Technologies", The VLSI Handbook, CRC Press LLC, 2000).
Regarding claim 9, Steeneken’844 therein discloses that the at least one first transistor is a power field-effect transistor, and the at least one second transistor is a field effect transistor (para. [0020]:  power transistors include bipolar, IGFET, and MOS devices, and the broad disclosure of CMOS in both regions and any other sub-circuit needing isolation implies the broad range of power devices.)
Steeneken’844 appears not to explicitly disclose that the at least one second transistor is a sensor transistor.
Nakagawa discloses in section 8.7 that a sensor device is beneficially integrated with a power device so that junction temperatures of the sensor devices may closely respond to the proximate power device temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the at least one second transistor is a sensor transistor to closely respond to the proximate power device temperatures.  In so doing, that the at least one second transistor is a sensor transistor.
Regarding claim 18, Steeneken’844 therein discloses that the at least one first transistor is a power field-effect transistor, and the at least one second transistor is a field effect transistor (para. [0020]:  power transistors include bipolar, IGFET, and MOS devices, and the broad disclosure of CMOS in both regions and any other sub-circuit needing isolation implies the broad range of power devices.)
Steeneken’844 appears not to explicitly disclose that the at least one second transistor is a sensor transistor.
Nakagawa discloses in section 8.7 that a sensor device is beneficially integrated with a power device so that junction temperatures of the sensor devices may closely respond to the proximate power device temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the at least one second transistor is a sensor transistor to closely respond to the proximate power device temperatures.  In so doing, that the at least one second transistor is a sensor transistor.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken’844 in view of Alexander as evidenced by Summerfelt, and further in view of Steeneken'309 (US PGPub 2014/0184309).
Regarding claim 14, Steeneken’844 therein discloses that the a least one first transistor includes a power transistor FET (CMOS devices generally disclosed), and the at least one second transistor includes a CMOS circuit (para. [0020]).
Steeneken’844 appears not to explicitly disclose that the at least one second transistor includes two second transistors, wherein drains of the two second transistors are connected in series.
However, it would be obvious over the disclosure of Steeneken’844 that, e.g. a CMOS inverter in general comprising CMOS circuits, the at least one second transistor includes two second transistors connected in series.
 Steeneken’844 as combined appears not to explicitly disclose that the a least one first transistor includes two first transistors, wherein drains of the two first transistors are connected in series. 
Steeneken'309 discloses in Fig. 1 that series connected MOS power transistors increase overall breakdown voltage without increasing Ron or semiconductor area (para. [0004], [0018], & [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use series connected MOS power transistors to increase overall breakdown voltage without increasing Ron or semiconductor area.  In so doing, the a least one first transistor includes two first transistors, wherein drains of the two first transistors are connected in series.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggest in the context of the claim, the limitation, “the encapsulation material including a third portion that extends between a second edge of the electrode and an edge of the semiconductor device.”  See, e.g., prior art Summerfelt, Fig. 1B, wherein the encapsulation material does not extend to the edge of the semiconductor device.

Response to Arguments
Applicant’s arguments filed 9/9/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891